Citation Nr: 0333927	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial compensable evaluation for 
status post fracture, right thumb.

4.  Entitlement to an initial compensable evaluation for 
small bowel perforation and multiple superficial lacerations 
of the colon and small bowel.

5.  Entitlement to an initial evaluation in excess of 40 
percent for a bladder injury with urinary incontinence.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, lumbar spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Review of the claims file reflects that the veteran had 
perfected appeals as to the RO's denial of service connection 
for cervical back pain and residuals of a head injury.  In 
June 1998, the RO issued a Hearing Officer decision which 
granted service connection for cervical spine arthralgia and 
post concussion syndrome.  This was a full grant of the 
benefits sought on appeal with respect to these issues.  As 
there is no jurisdiction-conferring notice of disagreement as 
to the down-stream elements of effective date or compensation 
level, those issues are not currently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Similarly, the veteran's appeal also included the issue of 
entitlement to an increased evaluation for abdominal scar.  
Prior, however, to certification of this issue to the Board, 
in the June 1998 Hearing Officer decision, the RO granted an 
increased evaluation of 10 percent disabling from the 
effective date of service connection for this disorder.  
Accordingly, inasmuch as this determination reflects the 
maximum evaluation authorized under the rating schedule, this 
issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

For reasons which will become apparent, the issues of 
entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine and arthritis of the left knee 
will be the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no medical diagnosis of current sinusitis.

3.  Throughout the appeal period, the veteran's service-
connected hypertension has been controlled by medication with 
a history of diastolic pressure of 100 or more and is not 
manifested by diastolic blood pressure readings predominantly 
of 110 or more with definite symptoms; or systolic blood 
pressure readings predominantly of 200 or more.

4.  Throughout the appeal period, the veteran's service-
connected residuals of fracture of the right thumb have not 
been manifested by ankylosis of the thumb.

5.  Throughout the appeal period, with the exception of 
complaints of occasional constipation, the veteran's service-
connected small bowel perforation and multiple superficial 
lacerations of the colon and small bowel has been 
asymptomatic.

6.  Throughout the appeal period, the veteran's service-
connected bladder injury with urinary incontinence is 
manifested by voiding dysfunction requiring the use of 
absorbent materials that must be changed no more than four 
times a day.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to assignment of an initial 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2003); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected right thumb 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5224 (2003).

4.  The criteria for entitlement to a compensable disability 
evaluation for small bowel perforation and multiple 
superficial lacerations of the colon and small bowel have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7329 
(2003).

5.  The criteria for a disability rating in excess of 40 
percent for a bladder injury with urinary incontinence are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, Diagnostic Code 7542 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the course of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence and communication from the RO (in 
particular, a November 2002 Supplemental Statement of the 
Case), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, in the November 2002 Supplemental Statement of the 
Case, the appellant was advised as to what information he 
should provide and what information VA would obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's VA examination reports 
and treatment records have been associated with the claims 
file.  The Board notes that the appellant has not identified, 
and the record does not otherwise indicate, that any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the Board acknowledges that a letter 
sent to the veteran in January 1999 only provided 60 days for 
the appellant to respond-although it also pointed out that 
any evidence not received within one year would result in 
payment of benefits from the date of receipt of the veteran's 
response.  The veteran did not respond to this notification; 
however, in connection with an unrelated claim, he reported 
that he was in receipt of treatment at the Fresno VA Medical 
Center.  Thereafter, the RO obtained the veteran's VA 
outpatient treatment records and afforded him VA compensation 
and pension examinations in connection with his claims.  
Moreover, although this is an appeal of the schedular ratings 
assigned upon the granting of service connection in an 
original rating decision, the case was not transferred to the 
Board for adjudication until more than six years after the 
rating decision appealed from was promulgated.  The veteran 
has presented written argument but has not identified any 
additional records.  Thus, although it appears that the RO 
initially applied the regulation that was invalidated by the 
Federal Circuit, the appellant has been provided more than 
the one-year time period required by VCAA to respond.  

Service Connection

The veteran claims entitlement to service connection for 
chronic sinusitis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reflect that he was 
treated for mild sinusitis in September 1994 and November 
1995.  The remainder of the veteran's service medical 
records, to include his March 1996 separation examination, 
are silent with respect to complaints of or treatment for 
sinus problems.  

Post-service medical records are silent with respect to 
treatment for or a diagnosis of sinusitis.  Moreover, an 
April 1998 report of VA examination notes that the veteran 
was in receipt of treatment with antihistamines because of 
year round nasal discharge and includes a diagnosis of 
chronic allergic rhinitis.  

After reviewing the evidence of record, the Board concludes 
that service connection for chronic sinusitis cannot be 
granted because there is no current identifiable disability.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Specifically, the veteran's service medical records 
reflect that his mild sinusitis resolved without residual 
disability and there is no medical evidence of current 
chronic sinusitis.  Accordingly, based upon a review of the 
evidence currently of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for chronic sinusitis.  

In this regard, the Board acknowledges that the veteran has 
expressed his belief that he has current chronic sinusitis 
which is causally related to his period of military service; 
however, it is well-settled that as a layperson without 
medical training he is not competent to render an opinion 
concerning medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App.  492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (2001).

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court determined that, in 
the appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Hypertension:  In a February 1997 rating decision, the RO 
granted service connection for hypertension on the basis that 
service medical records showed hypertension with medication 
prescribed.  A 10 percent evaluation was assigned, effective 
from July 1, 1996.  This evaluation has been confirmed and 
continued to the present.  

The evidence of record reflects that, prior to separation 
from service in January 1996, the veteran's blood pressure 
measured 144/106 because he had run out of medication.  
Similarly, upon VA examination in September 1996, the 
veteran's blood pressure reading was 162/104 and he reported 
that he had not taken any hypertension medication since his 
discharge from military service two months previously.  

Subsequent to the September 1996 VA examination, the veteran 
has been treated on multiple occasions for a variety of 
disorders and has had his blood pressure taken regularly.  
The higher blood pressure readings have included 157/128 in 
September 1997, 144/104 in September 1997, 156/110 in 
December 1997, 142/100 in June 1999, 162/104 in August 1999, 
and 150/100 in April 2001.  All remaining blood pressure 
readings of record are 174/98 or lower.

The veteran's most recent VA examination, in March 2001, 
revealed a blood pressure measurement of 120/80.

During his October 1997 personal hearing at the RO, the 
veteran testified that he was in receipt of medication and 
weekly monitoring of his hypertension.

In this case, the RO has evaluated the veteran's service-
connected hypertension at the 10 percent rate under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  These 
provisions were revised during the pendency of this appeal, 
with the current provisions in effect as of January 12, 1998.  
The RO has considered this new criteria as shown by the June 
1998 Supplemental Statement of the Case.  In reviewing this 
issue, the Board must determine whether the amended version 
is more favorable to the veteran.  Even if the Board finds 
the amended version more favorable, the reach of the new 
criteria can be no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since January 12, 1998, 
under the amended criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to January 12, 1998, under Diagnostic Code 7101, a 10 
percent evaluation was warranted for hypertensive vascular 
disease with diastolic pressure of predominantly 100 or more, 
although a 20 percent evaluation was in order for diastolic 
pressure of predominantly 110 or more.

Since January 12, 1998, under the revised provisions of 
Diagnostic Code 7101, a 10 percent evaluation has 
contemplated either diastolic pressure of predominantly 100 
or more, systolic pressure of predominantly 160 or more, or a 
history of diastolic pressure of predominantly 100 or more 
requiring continuous medication for control.  A 30 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of  
predominantly 200 or more.  

In this case, as indicated above, the veteran has been 
treated regularly and has had numerous blood pressure 
readings showing diastolic pressure over 100 and systolic 
pressure over 160.  Very few of these readings, however, show 
systolic and diastolic pressure in the range contemplated by 
the criteria for a 30 percent evaluation.  To the contrary, 
the majority of the readings show diastolic pressure under 
100 and systolic pressure under 160.  Accordingly, the Board 
finds that, during the entire appeal period, the veteran's 
disability picture as a result of hypertension is most 
accurately represented by the clinical criteria for a 10 
percent evaluation than that for a 30 percent evaluation, 
regardless of whether the old or revised criteria are 
applied.  This evidence therefore presents no basis for an 
increased evaluation.

Right Thumb Fracture:  The veteran's service-connected right 
thumb fracture is rated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5224, for ankylosis of the 
thumb.  The Board also notes that the provisions for rating 
disabilities in the individual fingers were amended on July 
26, 2002 and made effective August 26, 2002.  67 Fed. Reg. 
48784-48787 (July 26, 2002)(to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224 and 5228).  The RO has 
considered this new criteria as shown by the November 2002 
Supplemental Statement of the Case.  In reviewing this issue, 
the Board must determine whether the amended version is more 
favorable to the veteran.  Even if the Board finds the 
amended version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (2000).  In this case, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since August 26, 2002, under the 
amended criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Initially, the Board observes that review of the record 
reveals no medical evidence of ankylosis and the veteran does 
not contend such impairment.  Specifically, during his 
October 1997 personal hearing at the RO, the veteran 
testified that his right thumb disorder is productive of 
occasional releasing of objects prematurely and that it stays 
in an awkward position.  

A September 1996 report of VA examination notes mild 
deformity in the right thumb with normal range of motion and 
no weakness.  

Upon VA examination in April 1998, the veteran complained of 
left thumb pain a few times per year which becomes so 
significant that he drops things.  Physical examination of 
the right thumb was within normal limits with normal strength 
and mobility.  The diagnosis was arthralgia of the right 
thumb.  

A report of VA examination dated in November 1999 includes a 
diagnosis of right first metacarpal arthritis secondary to 
history of sustained fracture from motor vehicle accident.  

A report of VA orthopedic examination, conducted in November 
1999, reflects that, although the right thumb fracture has 
resulted in slight lack of full extension of the 
metacarpophalangeal joint as compared to the uninjured left 
thumb, the veteran can fully flex both the 
metacarpophalangeal and the interphalangeal joints and make a 
fist so the fingertips touch the distal palmar crease.  This 
examination report includes a diagnosis of status post 
fracture, right thumb, with restriction of full extension of 
the metacarpophalangeal joint.  The examiner further 
commented that the lack of full extension in the 
metacarpophalangeal joint has not resulted in any significant 
impairment as function of the right thumb is concerned.  

A March 2001 report of VA examination is silent with respect 
to complaints specific to right thumb impairment and includes 
a diagnosis of right first metacarpal arthritis secondary to 
history of sustained fracture from motor vehicle accident.

Upon consideration of the foregoing, inasmuch as there is no 
evidence of ankylosis, there is no basis for a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224 for 
ankylosis. 

Under the circumstances, there is no basis for a compensable 
rating for this disability under new limitation of motion 
criteria as there is no evidence of limitation of motion with 
a gap of one to two inches between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  To 
the contrary, the evidence demonstrates that the veteran can 
fully flex both the metacarpophalangeal and the 
interphalangeal joints and make a fist so the fingertips 
touch the distal palmar crease.  This evidence therefore 
presents no basis for an increased evaluation.

Small Bowel Perforation and Multiple Superficial Lacerations 
of the Colon and Small Bowel:  The veteran's service-
connected small bowel perforation and multiple superficial 
lacerations of the colon and small bowel are currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7329, pertaining to resection of the large 
intestine.  When there are slight symptoms, a 10 percent 
rating is assigned.  When there are moderate symptoms, a 20 
percent rating is warranted.  

The Schedule provides that ratings under 38 C.F.R. § 4.114, 
Diagnostic Codes 7301 to 7329, inclusive, and Diagnostic 
Codes 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  
There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain co-existing 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

A review of medical evidence in this case reflects that at 
the time of examination in September 1996, the veteran 
reported that he had no difficulty moving his bowels and no 
unusual abdomen pain after bowel surgery.  Digestive system 
examination demonstrated that the abdomen was without 
hepatosplenomegaly, tenderness, or mass.  The diagnoses 
included status post perforation bowel surgery secondary to 
automobile accident.  

An April 1998 report of VA examination reflects that the 
veteran reported minimal gastrointestinal symptoms consisting 
of constipation about twice per year.  Otherwise, the veteran 
reported that his bowel movements are normal.  The veteran's 
abdomen was soft, nontender, and without hepatosplenomegaly 
upon examination.  The diagnosis was status post small bowel 
lacerations with partial small bowel obstruction which 
resolved with conservative therapy.  

Subsequent VA examination reports and outpatient treatment 
records essentially characterize the veteran's abdomen as 
soft and nontender on examination and, with the exception of 
occasional constipation, the veteran has reported no 
gastrointestinal complaints.  Moreover, a November 1999 
report of upper gastrointestinal abdominal series revealed no 
evidence of ulceration or gastrointestinal tract 
abnormalities.  

During his October 1997 personal hearing, the veteran 
testified that his abdominal symptoms consisted of pain in 
the area of the surgical scar.

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence reflects that the veteran's 
service-connected small bowel perforation and multiple 
superficial lacerations of the colon and small bowel is 
asymptomatic.  Accordingly, inasmuch as the preponderance of 
the evidence fails to demonstrate slight symptoms, an 
increased schedular evaluation of 10 percent disabling is not 
warranted.  

The Board has also considered rating the veteran under other 
relevant alternative Diagnostic Codes.  With the exception, 
however, of a tender abdominal scar, there is no evidence of 
additional disability so as to warrant an increased rating 
under alternative diagnostic criteria.  Significantly, the 
November 1999 report of upper gastrointestinal abdominal 
series failed to demonstrate disturbance of motility, actual 
partial obstruction or reflex disturbances.  In the absence 
of such pathology, consideration of 38 C.F.R. § 4.114, 
Diagnostic Code 7301, is not warranted.

With respect to the veteran's complaints of painful abdominal 
scar, as noted in the introduction portion of this decision, 
the veteran has been awarded a separate 10 percent evaluation 
for abdominal scar.  This is the maximum allowable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, for 
superficial scars that are tender and painful on objective 
demonstration.

Bladder Injury:  Service connection for bladder injury with 
difficulty in urination was established and rated as 10 
percent disabling under 38 C.F.R. § 4115b, Diagnostic Code 
7542, by a February 1997 rating decision.  This determination 
was based on a September 1996 report of VA examination which 
noted the veteran's complaints of chronic low back pain and 
difficulty in urination.  The veteran reported that he was 
not able to hold his urine very well; however, he denied 
urinary incontinence.  The diagnoses included low back and 
bladder injury, with residual chronic low back pain symptoms 
and difficulty in urination.  The veteran disagreed with the 
10 percent rating and appealed the February 1997 rating 
decision.  

By a June 1998 hearing officer decision, the veteran was 
assigned an increased rating of 40 percent disabling and this 
disorder was characterized as bladder injury with urinary 
incontinence.  This determination was based on the veteran's 
hearing testimony and an April 1998 report of VA examination.  

Specifically, during his October 1997 personal hearing, the 
veteran testified that he had significant urinary 
incontinence which required frequent urination and interfered 
with his sleep.  

In addition, an April 1998 report of VA examination includes 
the veteran's complaints of dribbling post void and having to 
urinate nine times during the waking hours and seven times at 
night on a daily basis.  The veteran further reported that 
the dribbling was relatively minor and he had not had to use 
diapers for it.  The diagnoses included stress incontinence.  

According to Diagnostic Code 7542, a neurogenic bladder is to 
be rated as a voiding dysfunction.  See 38 C.F.R. § 4.115b.  
Voiding dysfunction is to be evaluated as urine leakage or 
frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day warrants a schedular evaluation of 40 
percent disabling.  When such impairment requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent rating 
is warranted.  For urinary frequency, a maximum 40 percent 
rating is applicable if the daytime voiding interval is less 
than one hour, or if the veteran awakens at night to void 
five or more times per night.  38 C.F.R. § 4.115a.

VA and private treatment records are silent with respect to 
complaints of or treatment for bladder function.

A November 1999 report of VA examination notes the veteran's 
history of bladder injury and resulting difficulties with 
urologic function including bladder control with nocturnal 
frequent urination.  It is further noted that the veteran 
complained of nocturia with at least three episodes per 
night.  The examiner provided no diagnosis with respect to 
the veteran's bladder injury. 

Similarly, a March 2001 report of VA examination notes that 
the veteran's bladder injury with urinary incontinence was 
manifested by nocturia, three episodes nightly.  The examiner 
further noted that, upon review of the claims file, the 
veteran had never been given a diagnosis of neurogenic 
bladder and urinary flow dynamics revealed normal urinary 
flow.  The examiner provided no diagnosis with respect to the 
veteran's bladder injury and commented that he did not 
believe that the veteran had a neurogenic bladder.  

Significantly, an August 2002 statement from VA urology 
department physician reflects that the veteran's claims file 
was reviewed and no objective documentation of urinary 
incontinence was noted.  

Upon consideration of the foregoing, the Board finds that the 
severity of the veteran's service-connected bladder injury 
with urinary incontinence is not such that an evaluation in 
excess of 40 percent disabling is warranted.  The 
preponderance of the evidence is against the appeal and the 
veteran's claim is denied.  

With respect to the foregoing claims for increased ratings; 
inasmuch as increased ratings for these service-connected 
disorders is not warranted and the claims have been denied, 
the Board finds that staged ratings are also not appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Similarly, the Board has considered whether the record raises 
the issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Based on the medical evidence cited above, the Board finds 
that the record does not raise the issue of entitlement under 
this section for any of the issues adjudicated herein.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an initial compensable evaluation for status 
post fracture, right thumb is denied.

Entitlement to an initial compensable evaluation for small 
bowel perforation and multiple superficial lacerations of the 
colon and small bowel is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for a bladder injury with urinary incontinence is denied.


REMAND

The evidence of record includes a March 2001 report of VA 
orthopedic examination as well as an April 2001 report of VA 
neurologic consultation.  The examiners who conducted these 
examinations provided range of motion testing for the lumbar 
spine and left knee and noted that the veteran complained of 
pain.  They did not, however, provide normal ranges of motion 
and, more significantly, they provided no opinion regarding 
the veteran's range of motion when functional loss due to 
pain on use was considered or quantify the restrictions so as 
to apply them to the applicable rating criteria.  The Board 
thus finds that a current and comprehensive orthopedic 
examination with a medical opinion is necessary.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under 
the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The fact that the examiners did not quantify the extent of 
functional loss due to pain on use or during flare-ups of 
pain renders the examination reports insufficient for ratings 
purposes.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection, the RO should consider the proper 
evaluations to be assigned for these disorders pursuant to 
the Court's holding in Fenderson.

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines the VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the RO must allow the requisite 
time to respond to the VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back and knee complaints since July 1996.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his low back and left knee 
impairment.  All indicated testing should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service-
connected low back and left knee 
disabilities.  Additionally, the examiner 
should indicate at which point (in 
degrees) there is any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The examiner 
should offer complete rationales for all 
opinions and conclusions expressed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected low back and 
left knee, to include consideration of 
staged ratings as set forth in Fenderson.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



